      Case: 4:20-cv-01943-CDP Doc. #: 2 Filed: 01/21/21 Page: 1 of 2 PageID #: 3




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                         )
                                                        )
                   Plaintiff,                           )
                                                        )
            v.                                          )           No. 4:20-CV-1943 CDP
                                                        )
    CORIZON, et al.,                                    )
                                                        )
                   Defendants.                          )

                                   MEMORANDUM AND ORDER

         This matter is before the Court on plaintiff’s request to proceed in forma pauperis. 1

Plaintiff, a prisoner, has filed at least three previous cases that were dismissed as frivolous,

malicious, or for failure to state a claim. 2 Under 28 U.S.C. § 1915(g), therefore, the Court may

not grant the motion unless plaintiff “is under imminent danger of serious physical injury.”

         After carefully reviewing the complaint, the Court finds no allegations that show plaintiff

is in imminent danger of serious physical injury. As a result, the Court will deny the motion and

dismiss this action without prejudice to refiling as a fully-paid complaint.

         Accordingly,




1
 Plaintiff seeks leave to proceed in forma pauperis within the body of his complaint.
2
 Engel v. Governor of Missouri, 1:20-cv-217 HEA (E.D.Mo); Engel v. Jefferson County Sheriff’s Dept., No. 4:20-cv-
1226 MTS (E.D.Mo); Engel v. Missouri Courts, 4:20-cv-1258 SPM (E.D.Mo); Engel v. Missouri Dept. of Corrections,
4:20-cv-1430 AGF (E.D.Mo); Engel v. CCA, 4:20-cv-1639 NCC (E.D.Mo); Engel v. MoDOC, 4:20-cv-1668 RWS
(E.D.Mo); Engel v. Corizon, 4:20-cv-1695 NAB (E.D.Mo); Engel v. ERDCC, 4:20-cv-1737 JMB (E.D.Mo); Engel v.
ERDCC, 4:20-cv-1739 JMB (E.D.Mo); Engel v. Probation and Parole of Missouri, 4:20-cv-1740 DDN (E.D.Mo);
Engel v. United States, 4:20-cv-1742 MTS (E.D.Mo); Engel v. Gov. of Missouri, 4:20-cv-1797 AGF (E.D.Mo); Engel
v. ERDCC, 4:20-cv-1810 CDP (E.D.Mo); Engel v. Corizon, 4:20-cv-1812 NAB (E.D.Mo); Engel v. Mercy Hospital
Festus, 4:20-cv-1911 AGF (E.D.Mo); Engel v. Co1, 4:20-cv-1923 HEA (E.D.Mo).
   Case: 4:20-cv-01943-CDP Doc. #: 2 Filed: 01/21/21 Page: 2 of 2 PageID #: 4




      IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

[ECF No. 1] is DENIED.

      IT IS FURTHER ORDERED that this action is DISMISSED without prejudice.

      Dated this 21st day of January, 2021.




                                              CATHERINE D. PERRY
                                              UNITED STATES DISTRICT JUDGE




                                              2
